Title: To James Madison from Daniel Clark, 9 April 1802
From: Clark, Daniel
To: Madison, James


					
						Sir
						Philadelphia 9 April 1802
					
					Business of a private Nature requiring my presence in New Orleans I am induced to freight 

a small Vessel for the sake of dispatch and will leave this City on Sunday the Seventeenth inst. to 

proceed there direct. I think it incumbent on me to give you information of my resolution as soon 

as taken, that you may have an opportunity of forwarding any instructions you may think necessary 

or point out any thing in which I may be of service. On arrival in Luisiana I will advise you of the 

state of affairs there generally and will regulate my Stay by the probability of advancing the 

interests of the U.S. by my exertions. I have the Honor to remain Sir Your most obedient Servant
					
						Daniel Clark
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
